                                                                                      USDC SDNY
                                                            U.S. Department of JusticeDOCUMENT
      [Type text]
                                                                                      ELECTRONICALLY FILED
                                                            United States Attorney DOC #:
                                                                                      DATE FILED: 12/17/2019
                                                            Southern District of New York

                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007


                                                            December 16, 2019
      BY ECF
      Honorable Lorna G. Schofield
      United States District Court for the
      Southern District of New York
      New York, NY 10007

           Re:      United States v. Esaahn Hough, 19 Cr. 873 (LGS)

      Dear Judge Schofield:

             The Government writes on behalf of the parties, pursuant to the Court’s December 12, 2019
      order (Doc. No. 7).

              The parties have conferred and propose the following: (1) the Government will produce
      Rule 16 discovery by January 10, 2020, (2) any defense motions will be filed by February 7, 2020,
      (3) the Government’s opposition to any defense motions will be filed by February 21, 2020, and
      (4) any defense replies will be filed by February 28, 2020. The parties also propose March 16, 17,
      and 18, 2020 for a status conference.

               In addition, the Government requests, pursuant to Title 18, United States Code, Section
      3161(h)(1)(A), that the Court exclude time under the Speedy Trial Act in the above-captioned
      matter until the date of the next conference. The Government submits that the ends of justice
      served by such an exclusion outweigh the best interests of the public and the defendant in a speedy
      trial, because such an exclusion would allow time for the Government to produce discovery, time
      for the defendant to review discovery, to evaluate what, if any, motions may be filed, to file any
      such motions, and for the parties to discuss a potential pre-trial resolution of this matter. Defense
      counsel consents to this request.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                                 by: _____________________________
                                                     Justin V. Rodriguez
                                                     Assistant United States Attorney
      cc: Counsel of record (by ECF)                 (212) 637-2591
The dates proposed by the parties for Rule 16 discovery and defense motions are adopted. The status conference will
be held on March 17, 2020, at 11:00 a.m. For the reasons stated above , the Court finds that the ends of justice served
by excluding the time between today and March 17, 2020, outweigh the best interests of the public and the
Defendants in a speedy trial as provided in 18 U.S.C. 3161(h)(7)(A). The time between today and March 17, 2020, is
hereby excluded. SO ORDERED.
Dated: December 17, 2019
New York, New York
